Citation Nr: 1609433	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO. 12-30 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for a low back disability.

2. Entitlement to a compensable rating for right ear hearing loss.

3. Entitlement to service connection for a heart disability, to include ischemic heart disease, aortic arteriosclerosis and congestive heart failure, to include as due to herbicide exposure.

4. Entitlement to service connection for a skin disability, to include dermatitis and chloracne, to include as due to herbicide exposure.

5. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral knee disability, to include osteoarthritis, and, if so, whether the reopened claim should be granted.

6. Entitlement to service connection for a bilateral hip disability, to include osteoarthritis.

7. Entitlement to service connection for a left shoulder disability, to include osteoarthritis.

8. Entitlement to service connection for an inflammatory joint disability, to include gout, to include as due to herbicide exposure.

9. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

10. Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance (A&A) of another or housebound status, due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). In this case, the Veteran has submitted evidence indicating that his low back disability renders him unable to obtain or maintain gainful employment. See April 2013 TDIU Application and June 2013 Report of Information. As such, entitlement to TDIU has been raised by the record.

When a Veteran files a claim for an increased rating, he is presumed to be seeking the maximum benefit under any applicable theory, including special monthly compensation (SMC). See Akles v. Derwinski, 1 Vet. App. 118 (1991). In this case, the Veteran does not have a single disability rated at 100 percent with an additional disability rated at 60 percent or more, even when considering TDIU and temporary total ratings. 38 U.S.C.A. § 1114(s); Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242 (2010); 38 C.F.R. §§ 3.350(i), 4.29, 4.30.
The objective medical evidence of record, including the most recent May 2015 VA examination, does not show that the Veteran has functional impairment of his lower extremities such that no effective function remains other than that which would be equally well served by an amputation, despite his constant or near-constant use of a wheelchair. 38 U.S.C.A. §§ 1114(k); 38 C.F.R. §§ 3.350(a), 4.63. However, the Veteran has indicated, specifically in a May 2014 statement, that he requires near-constant aid and attendance from his wife due to his disability, and that he is rarely able to leave the immediate area surrounding his house. 38 U.S.C.A. §§ 1114(s), (l); 38 C.F.R. § 3.350(b), (i). As such, the Board has inferred the issue of entitlement to SMC for aid and attendance or housebound status, which is addressed in the remand section below.

The Veteran, as a layperson, is not competent to distinguish between competing diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). In this case, the Veteran originally claimed service connection for "swollen joints," without any further specifics. The Veteran has diagnoses of osteoarthritis affecting his bilateral hips, knees and left shoulder, and a diagnosis of gout, which is capable of affecting multiple joints. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 799 (32d ed. 2012). As such, the Board has expanded the generic claim of "swollen joints" to specifically include those joints with individualized diagnoses, and has listed those joints or joint pairings as separate issues on the title page. Thus, the issues of entitlement to service connection for a bilateral hip disability, bilateral knee disability and left shoulder disability have been added as issues. As the Veteran has been previously denied service connection for a bilateral knee disability, this claim has been characterized as a petition to reopen service connection for bilateral knee disabilities. The claim for swollen joints has been retained and re-characterized as service connection for an inflammatory joint disease, to include gout.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for residuals of a head injury, a left hand and wrist laceration, residuals of a brain tumor, constipation to include as secondary to a service-connected low back disability, and erectile dysfunction to include as secondary to a service-connected low back disability, have been raised by the record in an October 2012 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to service connection for a heart disability, a skin disability, a bilateral hip disability, a left shoulder disability and an inflammatory joint disease, reopening of a claim of service connection for a bilateral knee disability, and entitlement to TDIU and SMC A&A are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1. For the entire period on appeal, the Veteran's low back disability has been manifested by pain, forward flexion to 60 degrees at worst when considering pain, fatigue, tenderness, pain on weight bearing, and interference with standing, walking and sitting; but not by forward flexion to 30 degrees or less, ankylosis, objective evidence of associated neurological abnormalities, or incapacitating episodes.

2. Throughout the period on appeal, the Veteran's hearing impairment has been no worse than Level II in the right ear.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for a low back disability have not been met or approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.16, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2. The criteria for an initial compensable disability rating for right ear hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).



A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in July 2010, prior to the initial unfavorable adjudication in January 2011. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records, to include from Memorial Hospital, Springfield Clinic and SIU Center for Family Medicine, have been associated with the electronic claims file.

The Veteran indicated on his application for TDIU that prior to turning 65 years old he was receiving Social Security Administration (SSA) benefits. In a subsequent statement received in May 2014, the Veteran indicated that he had been awarded SSA disability approximately eight years prior, and from the context of the statement (specifically the references to wheelchair use) it appears clear that the award was based, at least in part, on the Veteran's low back disability. 

No SSA records have been associated with the electronic claims file, nor is there any evidence of attempts to obtain such records. However, the Board finds that VA did not have a duty to obtain these records, at least with respect to the increased rating claims adjudicated herein, as the records are not relevant to the increased rating claims. Specifically, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Veteran's own statements establish that the SSA award occurred in approximately 2006, which is four years prior to the date of the claim for increased ratings for his low back and right ear, and three years prior to the one year period prior to his date of claim. Thus, the SSA determination itself, as well as any lay or medical evidence upon which it was based, date from 2006 at the latest.

As the SSA determination and any records associated therewith predate the current period on appeal by several years, they cannot be said to be probative of the current severity of the Veteran's low back disability or right ear hearing loss. Francisco, 7 Vet. App. at 58. As the records cannot help to establish the severity of the Veteran's disability during the current appellate period, they do not have a reasonable probability of helping to substantiate his claim that his disabilities are currently worse than their assigned rating indicates. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). Therefore, the SSA records are not relevant to the claims for an increased rating for a low back disability and right ear hearing loss, and VA had no obligation to obtain them prior to the adjudication of these claims. Id. As such, the Board may proceed with the adjudication of these claims. No other relevant records have been identified and are outstanding. Thus, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). Concerning the claim for an increased rating for a low back disability, the Veteran was provided with VA examinations in July 2013 and May 2015. The examinations were adequate because the examiners considered and addressed the Veteran's contentions and conducted thorough medical examinations. 

The Board notes that the July 2013 examiner stated that the claims file was not reviewed. However, a failure to review the claims file does not automatically render an examination inadequate. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). Instead, an examiner need only be apprised of a sufficient number of relevant facts to provide an informed opinion. Id. Further, with respect to increased rating claims, the present level of disability is of primary importance. Francisco, 7 Vet. App. at 58. Thus, an examination for an increased rating claim is adequate as long as the examiner is apprised of a sufficient number of relevant facts to provide an informed opinion concerning the level of disability at the time of the examination. Id.; Nieves-Rodriguez, 22 Vet. App. 295.

In this case, the examiner noted the Veteran's history of the low back disability and his subjective report of his symptomatology. The examiner then conducted a thorough objective examination of the Veteran's low back disability, and recorded his findings in the examination report. Between the Veteran's account of his symptoms and the examiner's own objective examination, the Board finds that the examiner was apprised of a sufficient number of relevant facts to provide an informed opinion concerning the severity of the Veteran's low back disability at the time of the examination. As such, the Board finds that the July 2013 examination report is adequate for rating purposes, despite the notation that the claims file was not reviewed. Nieves-Rodriguez, 22 Vet. App. 295.

Concerning the right ear hearing loss claim, the Veteran was provided with VA audiological examination May 2015. The examination was adequate because the examiner was a state licensed audiologist, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the report noted the effect of the hearing loss disability on the Veteran's daily functioning. See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). Based on the foregoing, the Board finds the examination reports concerning both disabilities to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for a low back disability and right ear hearing loss. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating disabilities of the musculoskeletal system, functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements must be considered. See 38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995). Consideration must also be given to weakened movement, excess fatigability and incoordination. 38 C.F.R. § 4.45.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for his low back and right ear hearing loss disabilities. The Board will address the low back disability first, followed by the right ear hearing loss, applying the framework outlined above as well as the rating criteria applicable to each disability specifically.

A. Low Back Disability

The Veteran's low back disability is rated under Diagnostic Code 5237, covering lumbosacral strains. All spine disabilities covered by Diagnostic Codes 5235 to 5242 are rated according to the General Rating Formula for Diseases and Injuries of the Spine (General Formula) based on limitation of motion. 38 C.F.R. § 4.71a, General Formula. Under the General Formula, the spine is evaluated with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. Id.

Under the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. Id. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. Id. 

Concerning disabilities affecting the spine, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Id. at Note 2. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, with the normal combined range of motion of the thoracolumbar spine being 240 degrees. Id.

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching. Id. at Note 5. Fixation of a spinal segment in neutral position always represents favorable ankylosis. Id.

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS). See 38 C.F.R. § 4.71a, Incapacitating Episodes Formula. An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1.

The Veteran contends that he is entitled to an increased rating in excess of 20 percent for his low back disability. Throughout the period on appeal, the Veteran has complained of pain, fatigue, limitation of motion, and interference with sitting, standing and walking, all of which he is competent to report. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). There is no evidence these statements are not credible, and therefore they are entitled to probative weight.

The Veteran was provided with VA examinations in July 2013 and May 2015. The July 2013 examiner noted complaints of constant pain and limitations on the ability to walk long distances. The Veteran reported no flare-ups or further functional loss. On examination, the Veteran was found to have forward flexion to 60 degrees with pain, with no further loss of function or range of motion present after repetitive testing. The examiner noted that fatigue, pain on movement, and tenderness were all presence. Incapacitating episodes and ankylosis were not present, and the examiner indicated that the disability did not result in loss of use for VA purposes. 

The May 2015 examiner noted that the Veteran reported back pain that is increased when standing. No flare-ups or further functional loss were reported. On examination the Veteran had forward flexion to 75 degrees, with no further loss of motion or function after repetitive testing. Tenderness was noted, as well as pain on weight bearing. Ankylosis and incapacitating episodes were not present, and the examiner stated that the low back disability did not result in loss of use of any limbs. There is no evidence that the examiners were not competent or credible, and as the examination reports are based on accurate facts the Board finds that they are entitled to significant probative weight as to the severity of the Veteran's low back disability during this period. Nieves-Rodriguez, 22 Vet. App. 295.

Private and VA treatment records have been associated with the claims file. Generally, the treatment records reflect ongoing complaints of and treatment for low back pain. A January 2013 private treatment record noted a limited low back range of motion. However, as the severity of that limitation was not expressed in degrees, this notation is of limited probative value outside of establishing the presence of some degree of limitation of motion. No range of motion measurements expressed in degrees are contained in either the private or VA treatment records.
Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted for the Veteran's low back disability. While the Veteran has complained of various symptoms including pain and limitation of motion, these statements are outweighed by the objective medical evidence of record, which clearly shows that the Veteran's low back disability is not manifested by forward flexion to 30 degrees or less, or ankylosis of a portion of or the entire spine. As such, the preponderance of the evidence is against the claim, an increased rating in excess of 20 percent for a low back disability is denied. 38 C.F.R. § 4.71a, Diagnostic Code 5237.

In evaluating the Veteran's current level of disability for the period on appeal, functional loss was considered. 38 C.F.R. §§ 4.40, 4.45. The medical evidence shows that the Veteran has, at different times, complained of pain and limitation of motion, which the Veteran is competent to report. Jandreau, 492 F.3d 1372. However, both VA examiners specifically noted the presence of additional factors such as fatigue and pain, and found that these did not result in further functional impairment after repetitive testing. These objective findings outweigh the Veteran's statements concerning further functional impairment, due to pain, weakness and other factors. Additionally, the current rating of 20 percent is based on the July 2013 examiner's notation that the Veteran had forward flexion to 70 degrees but experienced pain at 60 degrees, thus meeting the range of motion criteria for a 20 percent rating. Thus, the effect of pain and other factors on the Veteran's range of motion and ability to function is already fully contemplated by the currently assigned 20 percent rating. 38 C.F.R. §§ 4.40, 4.45, 4.59.

No additional higher or alternative ratings under different Diagnostic Codes can be applied. Neither VA examiner diagnosed the Veteran with IVDS, nor is there a diagnosis of IVDS in the Veteran's private or VA treatment records. See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Incapacitating Episodes Formula, Note 1. Further, the medical evidence does not show, and the Veteran has not alleged, that he has at any point been prescribed bed rest for his low back disability. Id. In light of the lay and medical evidence of record, a rating in excess of 20 percent based on incapacitating episodes lasting at least four weeks but less than six weeks is not warranted. Id.
When evaluating disabilities of the spine, any associated objective neurologic abnormalities are to be rated separately under an applicable Diagnostic Code. 38 C.F.R. § 4.71a, General Formula, Note 1. In this case, the Veteran has not asserted that he experiences radiating pain or other neurologic symptoms in his lower extremities. Private treatment records from January 2001, April 2001 and February 2012 note that radiculopathy (or radiculitis) is present, but there is no indication in these reports that these notations of radiculopathy were based on any objective neurologic testing. The treatment records associated with the claims file are otherwise silent for notations or complaints of radiating pain, and predominantly do not include radiculopathy as an active issue or part of the Veteran's past medical history, where listed.

The July 2013 and May 2015 VA examiners specifically noted that straight leg testing was negative and that sensory testing and muscle strength were normal. Both examiners determined, based on these results as well as the Veteran's statements, that the Veteran did not have any radicular signs or symptoms associated with his low back disability, with the May 2015 examiner deciding as such after having reviewed the treatment records noted above. As the VA examiners' determinations are based on objective neurologic testing documented in their examination reports, and in the case of the May 2015 examiner a complete review of the record, the Board finds that the VA examiners' finding that the Veteran does not have signs or symptoms of radiculopathy associated with his low back disability outweigh those unsupported notations found in the private treatment records. As such, the preponderance of the evidence is against a finding that the Veteran has radiculopathy associated with his low back disability.

The Board additionally notes that in October 2012 the Veteran submitted a claim for constipation as secondary to his low back disability, which could be construed as an assertion that the Veteran has a bowel impairment associated with his low back disability. Jandreau v. Nicholson, 492 F.3d 1372. However, the Veteran is not competent to opine as to whether there is a bowel of bladder impairment associated with his low back disability. Id. Further, following that statement the May 2015 examiner noted no complaints from the Veteran concerning a bowel or bladder impairment, and specifically found that no such abnormality associated with the low back disability was present. Based on the competent and credible evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a bowel or bladder impairment associated with his low back disability. As such, additional separate compensable ratings for objective neurologic impairments associated with the Veteran's low back disability are not warranted at this time. 38 C.F.R. § 4.71a, General Formula, Note 1.

All potentially applicable Diagnostic Codes have been considered. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). The preponderance of the evidence is against an increased rating in excess of 20 percent for the Veteran's service-connected low back disability. As such, the benefit-of-the-doubt doctrine is inapplicable. 38 C.F.R. § 4.3. For these reasons, the claim is denied.

B. Right Ear Hearing Loss

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e). If impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I. 38 C.F.R. § 4.85(f).

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with a VA audiological examination in May 2015. The results of that audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
50
80
85

Based on these results, the average puretone threshold was 59 Hertz for the right ear. See 38 C.F.R. § 4.85(d). Speech recognition was 96 percent in the right ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level II Roman numeral designation for the right ear. As noted above, the Veteran's left ear is not service-connected and therefore is assigned a Level I Roman numeral designation. 38 C.F.R. § 4.85(f). 

When the Level II designation for the right ear and legally required Level I designation for the left ear are mechanically applied to Table VII, the result is a noncompensable rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345. None of the results reported in the audiological evaluations meet the requirements for evaluation based on an exceptional pattern of impairment. 38 C.F.R. § 4.86(a)-(b).

As noted previously, in addition to objective test results, the functional effects of a hearing disability must be discussed for an audiological examination report to be adequate. Martinak, 21 Vet. App. at 455. The May 2015 examiner noted the Veteran had difficulty hearing when background noise was present and that he had difficulty distinguishing between letters. Thus, the functional impact of the Veteran's hearing loss was considered. No other medical evidence concerning the Veteran's right ear hearing loss, specifically additional audiograms, is of record. 

The Board has considered the Veteran's lay statements, in which he generally contends that his right ear hearing loss is worse. However, as was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. The Board does not doubt that the Veteran experiences hearing loss. The grant of service connection recognizes that. However, the objective medical evidence of record consists of the May 2015 VA audiological examination, which indicates that the Veteran's right ear hearing loss does not rise to the level of severity required to reach a compensable rating. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for a compensable rating for right ear hearing loss is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's right ear hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Fenderson, 12 Vet. App. at 126-27.

III. Extraschedular Considerations

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. Low Back Disability

The first Thun element is not satisfied here. The Veteran's low back disability is manifested by limitation of motion, pain, fatigue, tenderness, pain on weight bearing, and limitations on sitting, standing and walking. These signs and symptoms, and their resulting impairment, are specifically contemplated by the rating schedule as part of the General Formula. See 38 C.F.R. § 4.71a, Diagnostic Code 5237. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. While some of the Veteran's symptoms are not directly contemplated by the rating criteria, such as limitations on sitting, walking and standing, they are inherently contemplated by the criteria. These limitations stem directly from the Veteran's back pain and other associated factors such as fatigue, the effects of which is fully contemplated by his currently assigned 20 percent rating for limitation of motion as the examiners specifically considered additional loss of function due to the factors via repetitive testing. In short, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, referral for extraschedular consideration is not warranted.

B. Right Ear Hearing Loss

Neither the first nor second Thun element is satisfied here. The Veteran's service-connected right ear hearing loss disability is manifested by signs and symptoms such as decreased hearing acuity, difficulty hearing with background noise and difficulty distinguishing between letters. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment. 38 C.F.R. §§ 4.85, 4.86(a). The rating schedule contemplates varying levels of hearing loss, as well as exceptional patterns of hearing loss. See id.

To the extent that the Veteran has expressed difficulty hearing with background noise, the Board finds that such is contemplated by the regulations.  Specifically, the regulations that designate decibel loss and speech discrimination for each level of hearing impairment in Tables VI and VIa were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability. In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999. See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. Accordingly, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect being to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994). Those certain patterns of impairment are specifically laid out in the schedule, and this Veteran's hearing thresholds do not qualify. Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present. In particular, the Veteran does not contend, and the evidence of record does not suggest, that his right ear hearing loss disability has caused marked absence from work or has resulted in any hospitalizations. Therefore, the Veteran's service-connected right ear hearing loss disability does not result in marked interference with employment or frequent periods of hospitalization. 38 C.F.R. § 3.321(b)(1). Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.

C. Johnson v. McDonald

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service connected for a low back disability, right ring finger arthritis, a bilateral ankle disability, right big toe arthritis, an eye injury, and right ear hearing loss. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's low back disability or right ear hearing loss combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to a rating in excess of 20 percent for a low back disability is denied.

Entitlement to a compensable rating for right ear hearing loss is denied.
REMAND

As noted in the introduction, the Board has expanded the Veteran's claim for "swollen joints" to include a specific claim for bilateral knee disabilities, to include arthritis, which has been added to the title page as a separate issue. Clemons, 23 Vet. App. 1. However, the Veteran was previously finally denied service connection for bilateral knee arthritis in a September 1986 rating decision, based on the fact that a pre-existing knee injury was not aggravated by his period of service. Thus, new and material evidence is required to reopen the claim. As this issue has only now been added, the Veteran has not been provided with proper notice concerning reopening a claim of service connection for bilateral knee disabilities. Therefore, on remand the Veteran should be provided with proper notice of the definition of new and material evidence concerning his claimed bilateral knee disability. Id.

The Board has also inferred and taken jurisdiction over a claim for SMC for the aid and attendance of another or housebound status, due to service connected disabilities. See Rice, 22 Vet. App. at 453-54; Akles, 1 Vet. App. 118. On remand the Veteran's should also be provided with proper notice of the evidence necessary to substantiate a claim for SMC for aid and attendance or housebound status. Any development deemed necessary should also be conducted, to include obtaining a medical examination.

VA has a duty to obtain relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). As noted previously, the issue of entitlement to TDIU has been raised by the record. Rice, 22 Vet. App. at 453-54. On his April 2013 application for TDIU the Veteran indicated that he was receiving SSA disability payments prior to turning 65. In a later April 2014 statement, the Veteran further indicated that he was awarded SSA disability in approximately 2006, ostensibly for his low back disability. However, there is no evidence that VA has attempted to obtain these records. While the records predate, and are therefore not relevant to, his increased rating claims decided herein as they are not probative of the severity of his disabilities during the appellate period, these records are still relevant to his claim of unemployability. Therefore, on remand all necessary attempts must be made to obtain these records and associate them with the claims file. 
Concerning the Veteran's claimed skin and heart disabilities, VA obtained opinions in May 2015. As to both disabilities, the examiner stated that they were less likely than not related to service as there was no evidence of chloracne or CAD in the in-service treatment records or post service. However, a medical opinion based solely on the absence of documentation in the record is inadequate. Dalton v. Peake, 21 Vet. App. 23 (2007).

Further, the examiner only addressed the specific conditions of chloracne and CAD. While true that there is no medical evidence of either of those two specific disabilities during or since service, there are ample instances of diagnoses of other heart and skin conditions following service, including a diagnosis of congestive heart failure (CHF) in April 2013 and stasis dermatitis in June 2010. As the examiner improperly solely relied on the absence of documentation and only provided opinions as to the specific diseases of chloracne and CAD without considering the alternative diagnoses of record, the Board finds that the May 2015 opinions concerning the heart and skin disabilities are inadequate. Therefore, on remand new VA examinations should be provided to determine the nature and etiology of the claimed heart and skin disabilities.

Turning to the claims of service connection for a bilateral hip disability, a left shoulder disability, and an inflammatory joint disease, to include gout, the Veteran has current diagnoses of bilateral hip and left shoulder arthritis, and gout. The Veteran initially asserted that his "swollen joints," since re-characterized as gout, was due to herbicide exposure, and in October 2012 the Veteran asserted his various arthritis diagnoses were due to a helicopter crash in service. The Veteran's service treatment records reflect medical treatment in Vietnam during the applicable period for presumptive exposure to herbicides, and a January 1969 service treatment records specifically noted involvement in a helicopter crash. Further, the Veteran's DD-214 shows that he received the Vietnam Campaign Medal, Vietnam Service Medal and Vietnam Cross of Gallantry. Thus, herbicide exposure and the helicopter crash, both in-service events, have been established. 38 C.F.R. § 3.307(a)(6)(iii).

Finally, the Veteran has alleged that these diseases are related to either his herbicide exposure or his helicopter crash in service, and there is otherwise insufficient medical evidence to decide the current claims. As for each claimed disability there is a current diagnosis, and in-service event and an indication of a connection between the two, the Board finds that these claims must be remanded so that a VA examination can be provided to determine the nature and etiology of the bilateral hip disability, left shoulder disability, and gout. McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and assist. Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to special monthly compensation for aid and attendance or housebound status, due to service-connected disabilities, and the definition of new and material evidence with respect to his claim for service connection for bilateral knee disabilities. 

Then, conduct any further development of the special monthly compensation claim and claim to reopen service connection for bilateral knee disabilities deemed necessary, to include obtaining medical examinations or opinions.

2. Make appropriate efforts to obtain a complete copy of the Veteran's SSA disability determination and the underlying records as they relate to his service-connected disabilities. All efforts to obtain such Social Security records should be fully documented, and a negative response must be provided if records are not available. If unavailable, the Veteran should be properly notified and given an opportunity to provide them in accordance with 38 C.F.R. § 3.159(e).

3. Make appropriate efforts to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

4. After undertaking the development listed above to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's heart disability, to include CAD, aortic arteriosclerosis and CHF. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Identify all current heart disabilities, to include coronary artery disease, aortic arteriosclerosis, and congestive heart failure.

Should the examiner find that aortic arteriosclerosis is not present, the examiner should reconcile this finding with the June 1986 note of "arteriosclerotic aorta" and the May 1987 examination noting "aortic arteriosclerosis."

b) For each diagnosed heart disability, (other than CAD, if diagnosed), is it at least as likely as not (a fifty percent probability or greater) that the Veteran's heart disability is related to his active duty service, to include exposure to herbicides?

A detailed rationale for the opinion must be provided. Review of the entire claims file is requires; however, attention is invited to a diagnosis of congestive heart failure in April 2013, in-service electrocardiogram results spanning the period from May 1970 to April 1985, diagnoses of an arteriosclerotic aorta in June 1986 and aortic arteriosclerosis in May 1987, and continued complaints of shortness of breath in private treatment records from July 1988 forward.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed heart disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for a particular disorder is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

5. After undertaking the development listed in Directives 1 through 3 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's skin disability, to include dermatitis and chloracne. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Identify all current skin disabilities, to include dermatitis and chloracne.

b) For each identified skin disability, is it at least as likely as not (a fifty percent probability or greater) that the Veteran's skin disability is related to his active duty service, to include exposure to herbicides?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to April 2001, April 2003, August 2008, and May 2010 private treatment records noting complaints of rashes since Vietnam and containing diagnoses of dermatitis or stasis dermatitis. The examiner should presume that the Veteran has been exposed to herbicides in service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed skin disorders, and alternatively the exposure to herbicides.  Likewise, the mere fact that a presumption has not been established for a particular disorder is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

6. After undertaking the development listed in Directives 1 through 3 to the extent possible, schedule the Veteran for a VA examination with a medical professional of sufficient expertise to determine the nature and etiology of the Veteran's bilateral hip disability, left shoulder disability, and gout. The electronic claims file must be reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's bilateral hip disability, to include osteoarthritis, is related to his active duty service, to include an in-service helicopter crash?

b) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left shoulder disability, to include osteoarthritis, is related to his active duty service, to include an in-service helicopter crash?

c) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's inflammatory joint disability, to include gout, is related to his active duty service, to include herbicide exposure?

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however attention is invited to an August 2008 diagnosis of left shoulder arthritis, a June 2010 private diagnosis of bilateral hip arthritis, an April 2013 notation of gout as an active problem, and a January 1969 treatment record documenting a helicopter crash. The examiner should presume that the Veteran has been exposed to herbicides in service.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

7. Thereafter, readjudicate the issues on appeal, to include TDIU and SMC. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


